Citation Nr: 1644307	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-47 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for bronchitis.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for prostatitis/epididymitis.

4.  Entitlement to service connection for prostatitis/epididymitis.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a bilateral foot disability, claimed as numbness and tingling of the feet, to include as secondary to service-connected thoracolumbar paraspinal tendonitis with degenerative disease (previously rated as degenerative joint disease lumbar spine).  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1965 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system.

VBMS and the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the July 2016 denial of entitlement to service connection for diabetes mellitus and erectile dysfunction has been the subject of a Notice of Disagreement (NOD) filed in July 2016, and that the RO is continuing to work on that matter.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.

The underlying issues of entitlement to service connection for hemorrhoids and prostatitis/epididymitis, as well as for entitlement to service connection for a bilateral foot disability are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant in writing and at a Board hearing that he wished to withdraw the appeal of the issue of entitlement to service connection for asthma.

2. In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant in writing and at a Board hearing that he wished to withdraw the appeal of the issue of entitlement to service connection for bronchitis.

3.  The RO denied the Veteran's claim of entitlement to service connection for hemorrhoids in a March 1992 rating decision; the Veteran did not appeal that decision, nor did he submit new and material evidence within one year. 

4.  The evidence received since the March 1992 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for hemorrhoids.

5.  The RO denied the Veteran's claim of entitlement to service connection for prostatitis/epididymitis in a March 1992 rating decision; the Veteran did not appeal that decision, nor did he submit new and material evidence within one year. 

6.  The evidence received since the March 1992 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for prostatitis/epididymitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of the appeal of the issue of entitlement to service connection for asthma have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal by the appellant of the appeal of the issue of entitlement to service connection for bronchitis have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The March 1992 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38  C.F.R. § 20.1103 (2015).

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for hemorrhoids has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  New and material evidence sufficient to reopen the claim of entitlement to service connection for prostatitis/epididymitis has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant withdrew at the August 2016 Board hearing and in writing in August 2016 the issues of entitlement to service connection for asthma and bronchitis.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.

II.  New and Material Evidence

A.  Pertinent Law and Regulations

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

B.  Discussion

At the outset, the record shows that the RO initially denied service connection for hemorrhoids and prostatitis/epididymitis in March 1992.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 20.1103.  Although the RO in its April 2010 rating decision (which is the subject of this appeal) reopened these claims and considered them on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of what the RO has determined.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

1.  Hemorrhoids

The basis of the RO's initial denial of service connection for hemorrhoids in March 1992 was that although the service treatment records show that he was treated for hemorrhoids, he was not found to have hemorrhoids since.  The RO thus denied the claim on the basis that he did not have the disability that he was claiming.  

Pertinent evidence on file in March 1992 includes service treatment records showing treatment for thrombosed hemorrhoids in November 1978 and external nonthrombosed hemorrhoids in March 1983.  The evidence also includes an August 1991 VA examination report which did not show hemorrhoids.  

Pertinent evidence after March 1992 includes the Veteran's August 2016 hearing testimony wherein he testified that he has had hemorrhoids since service and began using suppositories as needed in approximately 2009.  This testimony is presumed credible for the purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-13.  Additional evidence submitted after March 1992 includes VA outpatient records showing treatment from 2007 to 2016, some of which list hemorrhoids as an active problem.  More specifically, records dated in May 2007, November 2010, June 2014, and March 2016 all list hemorrhoids as an active problem, although they do not show actual treatment for hemorrhoids.  This evidence relates to an unestablished fact, i.e. establishes the disability being claimed, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material has been submitted and the claim for service connection for hemorrhoids is reopened.  See 38 C.F.R. § 3.156 (a).

2.  Prostatitis/Epididymitis

The basis of the RO's March 1992 denial of service connection for prostatitis/epididymitis was that while these conditions were shown in service, there was no evidence to support the conditions after service.  

Evidence that was considered in March 1992 includes the Veteran's service treatment records which show that he was treated for prostatitis in June 1965, for an enlarged epididymis in March 1993, and for prostatitis in November 1983 at which time he was hospitalized.  The RO also considered a postservice VA examination report in August 1991 which did not show prostatitis.

Evidence submitted after March 1992 includes private and VA treatment records that reflect diagnoses of chronic prostatitis, including VA treatment records in December 2006, September 2009, and March 2016.  This evidence relates to an unestablished fact necessary to substantiate the claim, i.e., it establishes the disability being claimed.  See Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  Consequently, the criteria to reopen the claim of entitlement to service connection for prostatitis/epididymitis under 38 C.F.R. § 3.156 (a) based on new and material evidence have been satisfied and the claim is reopened.  


ORDER

Entitlement to service connection for asthma is dismissed.

Entitlement to service connection for bronchitis is dismissed.

The application to reopen the claim for service connection for hemorrhoids is granted.

The application to reopen the claim for service connection prostatitis/epididymitis is granted.


REMAND

Turning to the merits of the now reopened claims of entitlement to service connection for hemorrhoids and prostatitis/epididymitis, the Board finds that additional development is warranted before a fully informed decision can be made in this appeal.  Pertinent law and regulations require that VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, in light of the Veteran's inservice treatment for prostatitis/enlarged epididymis and hemorrhoids and postservice diagnosis of same, the Board finds that he must be afforded a VA examination that addresses the question of a nexus between the current disability and an in-service precipitating disease, injury or event.  See Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  This issue is complicated by the Veteran's postservice diagnoses of benign prostatic hyperplasia (BPH) and elevated prostate specific antigen (PSA) which the VA examiner should consider.  The Veteran should similarly be afforded a VA examination in order to obtain a medical opinion regarding whether his postservice hemorrhoids are at least as likely as not related to his inservice treatment for hemorrhoids.  

Regarding the claim for service connection for a bilateral foot disability claimed as numbness and tingling of the feet, the Veteran raised a theory of secondary service connection at the August 2016 hearing.  In this regard, he testified in August 2016 that this condition could be related to his service-connected thoracolumbar paraspinal tendonitis with degenerative disease (previously rated as degenerative joint disease lumbar spine).  Accordingly, he should be afforded a VA examination that addresses this theory of service connection.  

Lastly, the most recent VA treatment records on file are dated in June 2016.  These records show that the Veteran underwent photovaporization of the prostate.  With this in mind, an attempt should be made to update the VA treatment records with any outstanding records from June 2016 present.  38 U.S.C.A. § 5103A(c).

Based on the foregoing, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records regarding the Veteran's hemorrhoids, prostatitis and/or epididymitis from June 2016 to present and associate all records received with the Veteran's electronic claims file; document any negative response received.

2.  Schedule the Veteran for a VA genitourinary examination to determine the nature, extent, and etiology of his hemorrhoids and prostatitis/epididymitis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinion:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hemorrhoids, prostatitis and/or epididymitis that was caused or aggravated by his active duty service.  The Veteran's postservice BPH and elevated PSA should be taken into consideration.

A complete rationale for all opinions must be provided

3.  Schedule the Veteran for a VA neurology examination to determine the nature, extent, and etiology of his bilateral foot disability, claimed as numbness and tingling of the feet, to include as secondary to his service-connected back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinion:

Whether the Veteran has a bilateral foot disability that is at least as likely as not (50% degree of probability or higher) caused or aggravated by service or his service connected back disability.  If aggravation is found on a secondary basis, the examiner is requested to provide the baseline level of severity prior to aggravation.

4.  Ensure that the examination reports comply with all remand directives.  If the examination reports are inadequate, it should be returned to the examiner for corrective action, as appropriate. 

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


